Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group 1, Claims 1-9, in the reply filed on May 23, 2022 is acknowledged.
Upon search and reconsideration, Groups 1 and 2 have been rejoined because there was limited search burden to do so. 
Claims 1-18 are currently pending and are under examination.
Benefit of priority is to May 8, 2018.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 11- 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 4 lack antecedent basis in Claim 1 because Claim 1 does not provide a basis for the ENPP1 being fused to a moiety or fused to a bone targeting domain, respectively. 
Claims 11 and 13 lack antecedent basis in Claim 10 because Claim 10 does not provide a basis for the ENPP3 being fused to a moiety or fused to a bone targeting domain, respectively. 

The Examiner suggests that each of Claims 2, 4, 11, and 13 recite the phrase      --- is further fused ---.
						
	Claims 1, 5-10, and 15-18 are allowable.
	
Claims 2-4 and 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


	Art of Record 
	The prior art of record does not teach or suggest to administer soluble ENPP1 or soluble ENPP3 protein for the treatment of kidney stone diseases (nephrolithiasis).
	Fotin-Mleczek et al. (US 2010/0203076, cited on PCT-237) treating diseases by administering RNA encoding protein that is complexed with cell penetrating oligopeptides having the motif ArglLysmHisnOrnoXaax wherein l, m, n, o, and x are independent numbers that must equal 8-15 amino acids in total ([0022]). At paragraph [0058], Fotin-Mleczek et al. teach that the RNA may encode a protein or peptide that are therapeutically active proteins or peptides, tumor antigens, and antibodies, for example. At paragraph [0059] Fotin-Mleczek et al. teach that in this context (of the RNA encoded therapeutically active proteins) the therapeutically active proteins may be selected from dozens of listed apoptotic factors.  Paragraph [0060] lists 3 pages (pages 10-12) of therapeutically active proteins that may be encoded by the RNA and at page 11, left column, line 18, RNA encoding the ENPP1 protein is listed amongst the thousands of proteins that may be encoded by the RNA that is complexed with the cell penetrating oligopeptide to be administered to treat diseases. 
	Diseases to be treated in the context of the invention, that is, administering RNA encoding protein that is complexed with the cell penetrating oligopeptide, are set forth in paragraph [0215], wherein paragraph [0215] is found at pages 41-45. Paragraph [0215] lists hundreds if not thousands of diseases, and nephrolithiasis is found at page 44, right column, line 21 and cystinuria at page 42, right column, 6 lines from the bottom. 
	Fotin-Mleczek et al. do not correlate RNA encoding proteins to the diseases to be treated, and Fotin-Mleczek et al.do not teach to administer proteins for the treatment of disease. Therefore, while both ENNP1 and nephrolithiasis are each found once in Fotin-Mleczek et al., Fotin-Mleczek et al.do not teach to administer ENPP1 protein to treat nephrolithiasis, and further do not teach to administer soluble ENPP1 protein to treat nephrolithiasis. Indeed, the administration of RNA encoding full-length (wild-type) ENPP1 is a teaching away from administering soluble ENPP1 because Fotin-Mleczek et al. wish to administer the RNA encoding the full-length ENPP1 so that the full-length ENPP1 is expressed in the cells.

	Heartlein (US 2016/0184458, cited on the PCT-237 as Shire) teaches treating diseases by administering RNA encoding proteins having increased stability and prolonged half-life, wherein the mRNA encodes a therapeutic protein fused to a polypeptide that is capable of binding to an Fc receptor to delivery to target cells for the production of therapeutic levels of functional proteins ([0005]). The encoded proteins are listed in Table 1 at pages 7 through 34, wherein ENPP3 is found at page 9, line 3. The diseases that can be treated by administering RNA encoding protein are found at page 43, [0126], in which cystinuria is found at line 23 of the paragraph.
	 Hearlein does not correlate RNA encoding proteins to the diseases to be treated, and Heartlein does not teach to administer proteins for the treatment of disease. Therefore, while both ENPP3 and cystinuria are each found once in Heartlein, Heartlein does not teach to administer ENPP3 protein to treat cystinuria, and further do not teach to administer soluble ENPP3 protein to treat cystinuria. Indeed, the administration of RNA encoding full-length (wild-type) ENPP3 is a teaching away from administering soluble ENPP3 because Heartlein wish to administer the RNA encoding the full-length ENPP3 so that the full-length ENPP3 is expressed in the cells.
	Therefore, the claims are allowable over the art of record because there is no teaching, suggestion, or motivation to substitute the administration of soluble (lacking the transmembrane domain- see the specification at page 20, para 1 and page 21, para 3) ENPP1 or ENPP3 for the administration of RNA encoding ENPP1 or ENPP3 for the treatment of disease. 


	It is noted that the examples (pages 68-72) of soluble ENPP treatment of nephrolithiasis in the instant specification are prophetic. Soluble ENPP has been used to treat calcium-associated diseases, to which instant inventors Braddock and Albright have many patents. See USP 10,624,958 for the treatment of ossification of the posterior longitudinal ligament; USP 11,266,722 for the treatment of pathological calcification of vascular tissue; USP 10,064,917 for the treatment of chronic kidney disease, end stage renal disease (both excluded in the definition of nephrolithiasis at page 9), calcific uremic arteriolopathy, and calciphylaxis; USP 10,583,170 for the treatment of aging related hardening of the arteries; and USP 10,960.050 for the treatment of pseudoxanthoma elasticum (excluded in the definition of nephrolithiasis at page 9). See USP 10,517,927 and 10,357,541 for compositions comprising soluble ENPP.  Therefore, taken in total, soluble ENPP should be able to be used to treat nephrolithiasis, which is the formation of kidney stones in the kidney tubules, and therefore the method claimed is considered to be enabled.
MPEP 2164.02 Working Example 
Compliance with the enablement requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, does not turn on whether an example is disclosed. An example may be "working" or "prophetic." A working example is based on work actually performed. A prophetic example describes an embodiment of the invention based on predicted results rather than work actually conducted or results actually achieved.
An applicant need not have actually reduced the invention to practice prior to filing. In Gouldv. Quigg, 822 F.2d 1074, 1078, 3 USPQ 2d 1302, 1304 (Fed. Cir. 1987), as of Gould’s filing date, no person had built a light amplifier or measured a population inversion in a gas discharge. The court held that "The mere fact that something has not previously been done clearly is not, in itself, a sufficient basis for rejecting all applications purporting to disclose how to do it." 822 F.2d at 1078, 3 USPQ2d at 1304 (quoting In re Chilowsky, 229 F.2d 457, 461, 108 USPQ 321, 325 (CCPA 1956)).
The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In reBorkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).
Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. But because only an enabling disclosure is required, applicant need not describe all actual embodiments.
I. NONE OR ONE WORKING EXAMPLE
When considering the factors relating to a determination of non-enablement, if all the other factors point toward enablement, then the absence of working examples will not by itself render the invention non-enabled. In other words, lack of working examples or lack of evidence that the claimed invention works as described should never be the sole reason for rejecting the claimed invention on the grounds of lack of enablement. A single working example in the specification for a claimed invention is enough to preclude a rejection which states that nothing is enabled since at least that embodiment would be enabled. However, a rejection stating that enablement is limited to a particular scope may be appropriate.
The presence of only one working example should never be the sole reason for rejecting claims as being broader than the enabling disclosure, even though it is a factor to be considered along with all the other factors. To make a valid rejection, one must evaluate all the facts and evidence and state why one would not expect to be able to extrapolate that one example across the entire scope of the claims.


	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656